Exhibit 10.2 AMENDED AND RESTATED OFFICE FACILITY LEASE This AMENDED AND RESTATED OFFICE FACILITY LEASE (“Amended and Restated Lease”) effective August 9, 2007 by and between FIRST INDUSTRIAL INVESTMENT, INC. (“Landlord”) and CHD MERIDIAN HEALTHCARE, LLC (“Tenant”). WHEREAS, Tenant and First Industrial Development Services, Inc., previously executed that Office Facility Lease with an effective date of August 9, 2007 (the “Lease”) for the lease from said First Industrial Development Services, Inc. to Tenant of an office building consisting of approximately 50,000 rentable square feet to be constructed by said First Industrial Development Services, Inc., all pursuant to the terms and conditions set forth therein; WHEREAS, said First Industrial Development Services, Inc., through inadvertence and mistake wasnamed in the Lease as the “landlord,” rather than Landlord, the name of said First Industrial Development Services, Inc. having previously been changed to “First Industrial Investment, Inc.” pursuant to Articles of Amendment dated August 22, 2006 filed with the State of Maryland Department of Assessments of Taxation which Articles are attached hereto as Exhibit H; and WHEREAS, the parties now desire to amend and restate the Lease to properly reflect the name of the Landlord hereunder as First Industrial Investment, Inc., it being agreed and acknowledged between the parties hereto that the Landlord in and under the Lease is First Industrial Investment, Inc., and that the Lease is and shall be amended to reflect First Industrial Investment, Inc. as the Landlord hereunder and restated in its entirety as follows: OFFICE FACILITY LEASE (BUILD-TO-SUIT/TRIPLE NET) 1.BASIC TERMS.This Section 1 contains the Basic Terms of this Lease between Landlord and Tenant, named below.Other Sections of the Lease referred to in this Section 1 explain and define the Basic Terms and are to be read in conjunction with the Basic Terms. 1.1Effective Date of Lease:August 9, 2007 1.2Landlord:First Industrial Investment, Inc. 1.3Tenant:CHD Meridian Healthcare, LLC, a Delaware limited liability company 1.4Premises:(See Section 2.1)Approximately 50,000 rentable square feet (as measured by the AmericanNational Standard Method of Measuring Floor Area in Office Buildings, EONS Z65.1-1996, published by the Building Owners and Managers Association International (“BOMA Standards”) included in the Improvements (as defined on Exhibit B attached hereto) to be constructed pursuant to the terms of this Lease on land legally described on Exhibit A attached hereto (the “Land”). 1.5Lease Term:Eleven (11) years (the “Term”), commencing on the Commencement Date (as defined in Exhibit B attached hereto) and ending eleven Lease Years (as hereinafter defined) thereafter unless sooner terminated as provided in this Lease (the “Expiration Date”), or unless extended pursuant to Section 25.18.The term, “Lease Year,” refers to a period of twelve (12) consecutive calendar months, the first of which twelve (12) month periods is referred to as the “Initial Lease Year;” such Initial Lease Year is the period from the Commencement Date to the last day of the calendar month in which the first annual anniversary of the Commencement Date occurs. 1.6Permitted Use:(See Section 4.1)Office space, on-site health center and medical care facility, health fitness center, pharmacy and drug distribution center. 1.7Tenant’s Guarantor:I-trax, Inc., a Delaware corporation 1 1.8Brokers:(See Section 24;if none, so state):(A) Tenant’s Broker:Newmark Knight Frank; and (B)Landlord’s Broker:None 1.9Security/Damage Deposit:The Letter of Credit 1.10Buyout Allowance:Subject to Tenant’s prior delivery to Landlord of the Letter of Credit (defined below), $963,796.00 to be paid by Landlord directly to Burton Hills IV Investments, Inc., a Tennessee corporation, for the benefit of Tenant on or before September 1, 2007, to satisfy Tenant’s obligations pursuant to that Amended and Restated Second Amendment to Lease dated August 9, 2007, which is attached hereto as Exhibit E.Landlord acknowledges that payment of the buyout allowance is a material inducement to Tenant to execute this Lease, and subject to delivery of the Letter of Credit by Tenant to Landlord, Landlord shall indemnify and hold harmless Tenant from any direct Losses (as defined below) from the failure by Landlord to make such payment on or before September 1, 2007. 1.11Exhibits to Lease:The following exhibits are attached to and made a part of this Lease:A (Legal Description of Land), A-1 (Floor Plan of Premises); B (Construction Improvements, inclusive of B-1 (Landlord Improvements), B-2 (Tenant Improvements), B-3 (Acceptance Agreement), B-4 (Allowances/Construction Budget), and B-5 (Construction Schedule)); C (Tenant Operations Inquiry Form); D (Broom Clean Condition and Repair Requirements); E (Amended and Restated Second Amendment to Lease); F (Form of Estoppel Certificate); G (Standby Letter of Credit); and H (Name Change Articles). 2.LEASE OF PREMISES; RENT. 2.1Lease of Premises for Term.Landlord hereby leases the Premises to Tenant, and Tenant hereby rents the Premises from Landlord, for the Term and subject to the conditions of this Lease.As of the Commencement Date, Tenant shall occupy all 50,000 rentable square feet of the Premises. 2.2Types of Rental Payments. Tenant shall pay net base rent to Landlord in monthly installments, in advance, on the first day of each and every calendar month during the Term of this Lease (the “Base Rent”) in the amounts and for the periods as set forth below: Rental Payments Lease Period Annual Base Rent Monthly Base Rent Lease Year 1Months 1-4 Months 5-12 Free Rent $530,000.00 Free Rent $66,250.00 Lease Year 2 $810,900.00 $67,575.00 Lease Year 3 $827,118.00 $68,927.00 Lease Year 4 $843,660.00 $70,305.00 Lease Year 5 $860,554.00 $71,713.00 Lease Year 6 $877,764.00 $73,147.00 Lease Year 7 $895,320.00 $74,610.00 Lease Year 8 $913,224.00 $76,102.00 Lease Year 9 $931,488.00 $77,624.00 Lease Year 10 $950,112.00 $79,176.00 Lease Year 11 $969,120.00 $80,760.00 2 Tenant shall also pay all Operating Expenses (defined below) and any other amounts owed by Tenant hereunder (collectively, “Additional Rent”).In the event any monthly installment of Base Rent or Additional Rent, or both, is not paid within 10 businessdays of the date when due, a late charge in an amount equal to 1% of the then delinquent installment of Base Rent and/or Additional Rent (the “Late Charge”; the Late Charge, Default Interest, as defined in Section 23.3 below, Base Rent and Additional Rent are collectively be referred to as “Rent”), shall be paid by Tenant to Landlord, First Industrial Investment, Inc., 75 Remittance Drive, Suite 1066, Chicago, IL 60675-1066, or if sent by overnight courier, The Northern Trust Company, 350 North Orleans Street, 8th Floor Receipt and Dispatch, Chicago, IL 60654 Attention: First Industrial Investment, Inc., Suite 1066 (or such other entity designated as Landlord’s management agent, if any, and if Landlord so appoints such a management agent, the “Agent”), or pursuant to such other directions as Landlord shall designate in this Lease or otherwise in writing. 2.3Covenants Concerning Rental Payments; Initial and Final Rent Payments.Tenant shall pay the Rent promptly when due, without notice or demand, and without any abatement, deduction or setoff.No payment by Tenant, or receipt or acceptance by Agent or Landlord, of a lesser amount than the correct Rent shall be deemed to be other than a payment on account, nor shall any endorsement or statement on any check or letter accompanying any payment be deemed an accord or satisfaction, and Agent or Landlord may accept such payment without prejudice to its right to recover the balance due or to pursue any other remedy available to Landlord.If the Commencement Date occurs on a day other than the first day of a calendar month, the Rent due for the first partial calendar month of the Term shall be prorated on a per diem basis (based on a 360 day, 12 month year) and paid to Landlord on the Commencement Date. 2.4Net Lease.Tenant shall pay all costs and expenses incurred by Landlord and relating to the ownership and operation of the Premises and the business carried on therein, unless otherwise expressly provided to the contrary in this Lease.Any amount or obligation relating to the Premises that is not expressly declared (under this Lease) to be that of Landlord shall be deemed to be an obligation of Tenant, to be performed by Tenant, at Tenant’s expense.It is the intention of the parties hereto that the obligations of Tenant hereunder shall be separate and independent covenants and agreements, that the Base Rent and the Additional Rent shall continue to be payable in all events, and that the obligations of Tenant hereunder shall continue unaffected in all events, unless the requirement to pay or perform the same shall have been specifically terminated pursuant to an express provision of this Lease. 3.OPERATING EXPENSES. 3.1Definitional Terms Relating to Additional Rent.For purposes of this Section and other relevant provisions of the Lease: 3.1.1Operating Expenses.The term “Operating Expenses” shall mean all of the following:(i) all market-based premiums for commercial property, casualty, general liability, boiler, flood, earthquake, terrorism and all other types of insurance provided by Landlord and relating to the Premises, and all deductibles paid by Landlord pursuant to insurance policies required to be maintained by Landlord under this Lease; (ii) management fees to Landlord or Agent in an amount not to exceed 2.5% per annum of all Base Rent due hereunder; (iii) Taxes, as hereinafter defined in Section 3.1.2 (subject, however, to the last sentence of Section 3.1.2); (iv) dues, fees or other costs and expenses, of any nature, due and payable to any association or comparable entity to which Landlord, as owner of the Premises, is a member or otherwise belongs and that governs or controls any aspect of the ownership and operation of the Premises; and (v) any real estate taxes and common area maintenance expenses levied against, or attributable to, the Premises under any declaration of covenants, conditions and restrictions, reciprocal easement agreement or comparable arrangement that encumbers and benefits the Premises and other real property (e.g. a business park). 3.1.2Taxes.The term “Taxes,” as referred to in Section 3.1.1(iii) above shall mean (i) all governmental taxes, assessments, fees and charges of every kind or nature (other than Landlord’s income taxes), whether general, special, ordinary or extraordinary, due at any time or from time to time, during the Term and any extensions thereof, in connection with the ownership, leasing, or operation of the Premises, or of the personal property and equipment located therein or used in connection therewith; and (ii) any reasonable expenses incurred by Landlord in contesting such taxes or assessments and/or the assessed value of the Premises.For purposes hereof, Tenant shall be responsible for any Taxes that are due and payable at any time or from time to time during the Term and for any Taxes that are assessed, become a lien, or accrue during any Operating Year, which obligation shall survive the termination or expiration of this Lease.If Landlord so elects, by delivery of written notice to Tenant at any time during the Term, Tenant shall pay the Taxes directly to the taxing authority(ies), rather than to Landlord for payment to the taxing authority(ies), whereupon Tenant shall be required to pay all Taxes prior to the date on which they become delinquent and Tenant shall deliver to Landlord, promptly after Tenant’s payment of same, reasonable evidence of such payments. 3 3.1.3Operating Year.The term “Operating Year” shall mean the calendar year commencing January 1st of each year (including the calendar year within which the Commencement Date occurs) during the Term. 3.2Payment of Operating Expenses.Tenant shall pay, as Additional Rent and in accordance with the requirements of Section 3.3, all of the Operating Expenses, as set forth in Section 3.3.Additional Rent commences to accrue upon the Commencement Date.The Operating Expenses payable hereunder for the Operating Years in which the Term begins and ends shall be prorated to correspond to that portion of said Operating Years occurring within the Term.The Operating Expenses and any other sums due and payable under this Lease shall be adjusted upon receipt of the actual bills therefor, and the obligations of this Section3 shall survive the termination or expiration of the Lease. 3.3Payment of Additional Rent.Landlord shall have the right to reasonably estimate the Operating Expenses for each Operating Year.Upon Landlord’s or Agent’s notice to Tenant of such estimated amount, Tenant shall pay, on the first day of each month during that Operating Year, an amount (the “Estimated Additional Rent”) equal to the estimate of the Operating Expenses divided by 12 (or the fractional portion of the Operating Year remaining at the time Landlord delivers its notice of the estimated amounts due from Tenant for that Operating Year).If the aggregate amount of Estimated Additional Rent actually paid by Tenant during any Operating Year is less than Tenant’s actual ultimate liability for Operating Expenses for that particular Operating Year, Tenant shall pay the deficiency within 30 days of Landlord’s written demand therefor.If the aggregate amount of Estimated Additional Rent actually paid by Tenant during a given Operating Year exceeds Tenant’s actual liability for such Operating Year, the excess shall be credited against the Estimated Additional Rent next due from Tenant during the immediately subsequent Operating Year, except that in the event that such excess is paid by Tenant during the final Lease Year, then upon the expiration of the Term, Landlord or Agent shall pay Tenant the then-applicable excess promptly after determination thereof.Tenant shall have the right upon thirty (30) days prior notice to audit the books and records of the Landlord with respect to its determination of Additional Rent. 3.4Management Services.Landlord shall provide the following management services in consideration of the management fee set forth in Section 3.1.1: (a)assist Tenant as needed with Tenant’s management and oversight of all common areas within the Building (as defined on Exhibit B), including, elevator shafts, stairways, vertical penetrations, electrical systems, and all other areas and building systems not included within the Premises based on BOMA Standards; (b) administration and management of Tenant’s repair, replacement, operation and maintenance of the elevatorsand the heating, ventilation and air-conditioning system; (c) assist Tenant as needed in connection with Tenant’s administration of its service contracts with respect to (i) janitorial services for the Premises on business days, (ii) maintenance, repair and replacement of the driveways, access roads, parking and sidewalk areas (including snow and ice removal, sweeping and striping), landscaped areas, and lighting, and (iii) trash and rubbish removal; (d) management and administration of payment of annual taxes and assessments assessed by the County, City, and/or other governmental authorities for the land and improvements constituting the Premises; and (e) customary management and administration services with respect to insurance coverage for the Premises. 4.USE OF PREMISES; SIGNAGE; SECURITY DEPOSIT. 4.1Use of Premises.The Premises shall be used by the Tenant for the purpose(s) set forth in Section 1.6 above and for no other purpose whatsoever.Tenant shall not, at any time, use or occupy, or suffer or permit anyone to use or occupy, the Premises, or do or permit anything to be done in the Premises, in any manner that would reasonably be expected to (a) violate any Certificate of Occupancy for the Premises; (b) cause, or be liable to cause, injury to, or in any way impair the value or proper utilization of, all or any portion of the Premises (including, but not limited to, the structural elements of the Premises) or any equipment, facilities or systems therein; (c) constitute a violation of the laws and requirements of any public authority or the requirements of insurance bodies or the rules and regulations of the Premises, including any covenant, condition or restriction affecting the Premises; (d) exceed the load bearing capacity of the floor of the Premises; or (e) impair or tend to impair the character, reputation or appearance of the Premises.On or prior to the date hereof, Tenant has completed and delivered for the benefit of Landlord a “Tenant Operations Inquiry Form” in the form attached hereto as Exhibit C describing the nature of Tenant’s proposed business operations at the Premises, which form is intended to, and shall be, relied upon by Landlord.From time to time during the Term (but no more often than once every twelve months unless Tenant is in default hereunder or unless Tenant assigns this Lease or subleases all or any portion of the Premises, whether or not in accordance with Section 8), Tenant shall provide an updated and current Tenant Operations Inquiry Form upon Landlord’s request.At such time as Tenant seeks any zoning or land use approval required for the Permitted Uses, Landlord shall provide commercially reasonable assistance to obtain such approvals, provided, that, it is reimbursed for all out-of-pocket costs incurred. 4 4.2Signage.Except as set forth in the Preliminary Plans or on the Final Project Plans (including signage on the building), Tenant shall not affix any sign of any size or character to any portion of the Premises, without prior written approval of Landlord, which approval shall not be unreasonably withheld or delayed.Tenant shall remove all signs of Tenant upon the expiration or earlier termination of this Lease and promptly repair any damage to the Premises caused by, or resulting from, such removal. 4.3Letter of Credit. 4.3.1Delivery of Letter of Credit.Concurrently with Tenant’s execution and delivery of this Lease to Landlord, and as an express condition to Landlord’s obligation to pay the Buyout Allowance to Tenant, Tenant shall deliver to Landlord a letter of credit (“Letter of Credit”) in the amount of Seven Hundred Thousand and No/100 Dollars ($700,000.00).The Letter of Credit shall be held by Landlord as security for the performance by Tenant of all its material obligations under this Lease.Upon the occurrence of a Default hereunder by Tenant, Landlord may, from time to time, draw on the Letter of Credit and utilize the proceeds, therefor (the “Security Deposit”) to the extent necessary to satisfy any and all amounts due and owing under Section 23 arising out of such Default.Any remaining balance of the Security Deposit shall be returned by Landlord to Tenant at the earlier of within 30 days after (a) the termination or expiration of this Lease and the full and complete satisfaction of Tenant’s obligations hereunder; (b) the day on which the amount of the Letter of Credit that Tenant must maintain is reduced in accordance with Section 4.3.2(b) so long as Tenant delivers to Landlord substitute Letters of Credit in accordance with Section 4.3.2(b); or (c) in the event of a Default which may be cured by the payment of money, upon payment in full of such amount in full satisfaction and discharge of such Default as reasonably required by Landlord if Landlord elects, in its sole and absolute discretion, to accept such payment in cure of such Default, provided that Landlord’s election to accept such payment of money in satisfaction and cure of any Default shall not constitute a waiver by Landlord of any of its rights or remedies under Section 23 of this Lease with respect to anyfurther or subsequent Default, and provided further, that Landlord shall not be deemed to have accepted any such payment of money in cure of any Default and the payment of money shall not be deemed or constitute a cure of the Default unless and until Landlord has agreed in writing with Tenant that acceptance of such payment constitutes a discharge and cure of such Default.The Security Deposit shall not be considered an advance payment of rental or a measure of Landlord's damages in case of Default by Tenant.Tenant shall not be entitled to receive and shall not receive any interest on the Security Deposit, and Landlord may commingle the same with other monies of Landlord.In the event of a sale or transfer of Landlord’s interest in the Premises, Landlord shall have the right to transfer the Security Deposit to the purchaser or lessor, as the case may be, and upon any such transfer Landlord shall be relieved of all liability to Tenant for the return of the Security Deposit, and Tenant shall look solely to the new owner or lessor for the return of the Security Deposit. 4.3.2Letter of Credit Requirements. a.The Letter of Credit shall (i) be clean, unconditional, irrevocable, transferable, payable to Landlord on sight at a financial institution located in the Nashville, Tennessee metropolitan area, in partial or full draws; (ii) be substantially in the form attached hereto and incorporated herein as Exhibit G, and otherwise be in form and content acceptable to Landlord; (iii) be issued by a financial institution acceptable to Landlord; and (iv) contain an “evergreen” provision that provides that it is automatically renewed on an annual basis unless the issuer delivers thirty (30) days’ prior written notice of cancellation to Landlord and Tenant.Any and all fees or costs charged by the issuer in connection with the Letter of Credit shall be paid by Tenant. b.Tenant shall maintain the Letter of Credit in full force and effect throughout the entire Term hereof and thirty (30) days after the expiration or earlier termination hereof, and shall cause the Letter of Credit to be renewed or replaced not less than thirty (30) days prior to its expiry date.Landlord shall return the Letter of Credit to Tenant within thirty (30) days after the expiration of the Term or upon an earlier termination of this Lease, provided Tenant shall have made all payments and performed all covenants and agreements required under this Lease.The foregoing notwithstanding, if Tenant is not in Default under this Lease, Tenant may reduce the face amount of the Letter of Credit to $466,667 after the sixteenth month of the Term.Thereafter, so long as Tenant shall not be in Default under this Lease, the face amount of the Letter of Credit may be further reduced to $233,333 after the fortieth month of the Term.From and after such second reduction, there shall be no further reductions in the face amount of the Letter of Credit. c.Landlord shall have the right to present the Letter of Credit for payment and draw thereon in whole or in part following a Default and may apply the proceeds thereof in satisfaction of Tenant’s obligations following a Default under Section 23 of this Lease, but not further or otherwise.Any portion of the Security Deposit remaining following Landlord’s acceptance in writing of a payment of money in cure of a Default shall be returned to Tenant promptly following any necessary restoration of the face amount of the Letter of Credit to the amount of the Letter of Credit prior to Landlord’s draw(s), it being understood that Tenant upon written demand shall forthwith restore the Letter of Credit to the amount of the Letter of Credit prior to Landlord’s draw(s).In the event of a monetary Default which may be paid and satisfied by payment of a fixed sum, without regard of whether Landlord elects to accept such payment in cure of such Default, Landlord agrees to initially only draw such amount(s) as may be initially required to recoup payment of the sum in question, providedthat such partial draw shall not constitute a waiver or be in limitation of Landlord’s ongoing rights to thereafter continue to draw on the Letter of Credit in the enforcement of its rights and remedies under Section 23 below at such times and in such amounts as Landlord determines to be necessary for so long as such Default remains uncured, it being agreed that any election of Landlord to accept payment in cure of a Default shall at all times be in Landlords sole and absolute discretion.Neither any drawing under the Letter of Credit nor any installment of rent prepaid by Tenant shall be deemed liquidated damages in the event of a default by Tenant under this Lease.Landlord shall also have the right to draw upon the Letter of Credit in any of the following circumstances: (i) if the credit rating of the issuer of the Letter of Credit is downgraded from the credit rating of such issuer at the time of the issuance of the Letter of Credit, the issuer of the Letter of Credit enters into any supervisory agreement with any governmental authority, or the issuer of the Letter of Credit fails to meet any capital requirements imposed by applicable law and Landlord reasonably determines that such event materially compromises the issuer’s ability to stand behind its obligations under the Letter of Credit, and Tenant fails to deliver to Landlord a replacement Letter of Credit complying with the terms of this Lease within thirty (30) days of request therefor from Landlord, and (ii) if Tenant fails to provide Landlord with any renewal or replacement Letter of Credit complying with the terms of this Lease at least thirty (30) days prior to expiration of the then-current Letter of Credit, where the issuer of such Letter of Credit has advised Landlord of its intention not to renew the Letter of Credit.In the event the Letter of Credit is drawn upon due solely to the circumstances described in the foregoing clauses (i) or (ii), the amount drawn shall be held by Landlord without interest as a Security Deposit to be otherwise retained, expended or disbursed by Landlord in accordance with the terms of this Lease. 5 d.Upon notice to Tenant, Landlord shall have the right to pledge or assign its interest in the Letter of Credit and proceeds thereof to any lender holding a security interest in the Premises.In the event of a sale or transfer of Landlord’s interest in the Premises, upon notice to Tenant, Landlord shall have the right to transfer the Letter of Credit, or the proceeds thereof, to the extent not applied as set forth above, to transferee as the new landlord under this Lease.To the extent the Letter of Credit, or proceeds thereof, are so transferred, Landlord shall be considered released by Tenant from all liability for the return of the Letter of Credit, or proceeds thereof.No mortgagee or purchaser of any or all of the Premises at any foreclosure proceeding brought under the provisions of any mortgage shall (regardless of whether the Lease is at the time in question subordinated to the lien of any mortgage) be liable to Tenant or any other person for any or all of such sums or the return of any Letter of Credit (or any other or additional security deposit or other payment made by Tenant under the provisions of this Lease), unless Landlord has actually delivered the Letter of Credit, or proceeds thereof, to such mortgagee or purchaser.If requested by any such mortgagee or purchaser, Tenant shall obtain an amendment to the Letter of Credit that names such mortgagee or purchaser as the beneficiary thereof in lieu of Landlord. e.No right or remedy available to Landlord as provided in this Section 4.3 shall preclude or extinguish any other right to which Landlord may be entitled.In furtherance of the foregoing, it is understood that in the event Tenant fails to perform its obligations and to take possession of the Premises on the Commencement Date, any amounts recovered from the Letter of Credit shall not be deemed liquidated damages.Landlord may apply such sums to reduce Landlord’s damages and such application of funds shall not in any way limit or impair Landlord’s right to seek or enforce any and all other remedies available to Landlord to the extent allowed hereunder, at law or in equity. 5.CONDITION AND DELIVERY OF PREMISES. 5.1Condition of Premises.Landlord shall deliver the Premises in accordance with the requirements in Exhibit B hereto.Except as otherwise expressly provided in Exhibit B, Landlord shall not be obligated to make any repairs, replacements or improvements (whether structural or otherwise) of any kind or nature to the Premises in connection with, or in consideration of, this Lease. 5.2Commencement Date.The Commencement Date shall be determined pursuant to Exhibit B. 6.SUBORDINATION; ESTOPPEL CERTIFICATES; ATTORNMENT. 6.1Subordination and Attornment.This Lease is and shall be subject and subordinate at all times to: (a) all ground leases or underlying leases that may now exist affecting the Premises; (b) any mortgage or deed of trust that may now exist, and encumber, any or all of the Premises; and (c) all or any portion of Landlord’s interest or estate in any of said items.Tenant shall execute and deliver, within ten (10) days of Landlord’s request, and in the form reasonably requested by Landlord (or its lender), any documents evidencing the subordination of this Lease to any existing or future mortgage, deed of trust or ground lease, provided, that, such documents include a nondisturbance agreement from the holder of such mortgage, deed of trust or other documents in a form reasonably acceptable to Tenant.Tenant hereby covenants and agrees that Tenant shall attorn to any successor to Landlord. 6 6.2Estoppel Certificate.Tenant agrees, from time to time and within 10 days after request by Landlord, to deliver to Landlord, or Landlord’s designee, an estoppel certificate in the form of Exhibit F.Failure by Tenant to timely execute and deliver such certificate shall constitute a Default, as defined below (without any obligation to provide any notice thereof or any opportunity to cure such failure to timely perform). 6.3Transfer by Landlord. In the event of a sale or conveyance by Landlord of the Premises, if the Successor Landlord fully assumes the Landlord’s obligations herein, the same shall operate to release Landlord from any liability for any of the covenants or conditions, express or implied, herein contained in favor of Tenant and first arising or accruing after the effective date of Landlord’s transfer of its interest in the Premises, and in such event Tenant agrees to look solely to Landlord’s successor in interest (“Successor Landlord”) with respect thereto and agrees to attorn to such successor; provided however that it shall be a condition to Landlord’s release of its obligations under Exhibit B that any such Successor Landlord have sufficient financial wherewithal and strength to perform the obligations of Landlord under Exhibit B hereunder. 7.QUIET ENJOYMENT.Subject to the provisions of this Lease, so long as Tenant pays all of the Rent and performs all of its other obligations hereunder, Tenant shall not be disturbed in its possession of the Premises by Landlord, Agent or any other person lawfully claiming through or under Landlord. 8.ASSIGNMENT AND SUBLETTING.Tenant shall not (a) assign (whether directly or indirectly), in whole or in part, this Lease, or (b) mortgage or pledge the Lease, or (c) sublet the Premises, in whole or in part, without (in the case of any or all of (a) through (c) above) the prior written consent of Landlord, which consent shall not be unreasonably withheld or delayed.Tenant may, however, assign this Lease or sublease a portion of the Premises to a wholly-owned subsidiary, or as part of the sale of substantially all the assets or equity interests of Tenant or as part of a merger, without the prior consent of Landlord, so long as (a) such assignment is not for the purpose of circumventing the provisions of this Section 8, and (b)Landlord reasonably approves the net worth and credit worthiness of such assignee. Furthermore, the change in less than twenty-five percent (25%) of the membership interests of the Tenant shall not constitute an assignment of this Lease. In no event shall any assignment or sublease release Tenant or any guarantor from any obligation or liability hereunder.Any purported assignment, mortgage, transfer, pledge or sublease made without the prior written consent of Landlord shall be absolutely null and void.No assignment of this Lease shall be effective and valid unless and until the assignee executes and delivers to Landlord any and all documentation reasonably required by Landlord in order to evidence assignee’s assumption of all obligations of Tenant hereunder.Regardless of whether or not an assignee or sublessee executes and delivers any documentation to Landlord pursuant to the preceding sentence, any assignee or sublessee shall be deemed to have automatically attorned to Landlord in the event of any termination of this Lease.If this Lease is assigned, or if the Premises (or any part thereof) are sublet or used or occupied by anyone other than Tenant, whether or not in violation of this Lease, Landlord or Agent may (without prejudice to, or waiver of its rights), collect Rent from the assignee, subtenant or occupant.In the event of an assignment of this Lease and the payment of consideration from the assignee to the Tenant in connection therewith, 50% of such net consideration (i.e., consideration remaining after payment of all costs, fees (including broker and attorneys fees) and expenses incurred by Tenant) shall be paid to Landlord.With respect to the allocable portion of the Premises sublet, in the event that the total rent and any other considerations received under any sublease by Tenant is greater than (on a pro rata and proportionate basis) the total Rent required to be paid, from time to time, under this Lease, Tenant shall pay to Landlord fifty percent (50%) of such excess as received from any subtenant and such amount shall be deemed a component of the Additional Rent. 9.COMPLIANCE WITH LAWS. 9.1Compliance with Laws.Tenant shall, at its sole expense (regardless of the cost thereof), comply with all local, state and federal laws, rules, regulations and requirements now or hereafter in force and all judicial and administrative decisions in connection with the enforcement thereof (collectively, “Laws”), whether such Laws (a) pertain to either or both of the Premises and Tenant’s use and occupancy thereof; (b) concern or address matters of an environmental nature; (c) require the making of any structural, unforeseen or extraordinary changes; and (d) involve a change of policy on the part of the body enacting the same, including, in all instances described in (a) through (d), but not limited to, the Americans With Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.).If any license or permit is required for the conduct of Tenant’s business in the Premises, Tenant, at its expense, shall procure such license prior to the Commencement Date, and shall maintain such license or permit in good standing throughout the Term.Tenant shall give prompt notice to Landlord of any written notice it receives of the alleged violation of any Law or requirement of any governmental or administrative authority with respect to either or both of the Premises and the use or occupation thereof.The foregoing obligations of Tenant shall not vitiate or otherwise affect Landlord’s obligations under Exhibit B hereof. 7 9.2Hazardous Materials.If, at any time or from time to time during the Term (or any extension thereof), any Hazardous Material (defined below) is generated, transported, stored, used, treated or disposed of at, to, from, on or in the Premises by, or as a result of any act or omission of, any or all of Tenant and any or all of Tenant Parties (defined below): (i) Tenant shall, at its own cost, at all times comply (and cause all others to comply) with all Laws relating to Hazardous Materials, and Tenant shall further, at its own cost, obtain and maintain in full force and effect at all times all permits and other approvals required in connection therewith; (ii) Tenant shall promptly provide Landlord or Agent with complete copies of all communications, permits or agreements with, from or issued by any governmental authority or agency (federal, state or local) or any private entity relating in any way to the presence, release, threat of release, or placement of Hazardous Materials on or in the Premises or any portion of the Premises, or the generation, transportation, storage, use, treatment, or disposal at, on, in or from the Premises, of any Hazardous Materials; (iii) Landlord, Agent and their respective agents and employees shall have the right to either or both (x) enter the Premises and (y) conduct appropriate tests, at Tenant’s expense, for the purposes of ascertaining Tenant’s compliance with all applicable Laws or permits relating in any way to the generation, transport, storage, use, treatment, disposal or presence of Hazardous Materials on, at, in or from all or any portion of the Premises; and (iv) upon written request by Landlord or Agent, Tenant shall cause to be performed, and shall provide Landlord with the results of reasonably appropriate tests of air, water or soil to demonstrate that Tenant complies with all applicable Laws or permits relating in any way to the generation, transport, storage, use, treatment, disposal or presence of Hazardous Materials on, at, in or from all or any portion of the Premises.This Section 9.2 does not authorize the generation, transportation, storage, use, treatment or disposal of any Hazardous Materials at, to, from, on or in the Premises in contravention of this
